DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 and 16-22 are pending in the application.
Election/Restrictions
Applicant’s election without traverse of serotonin signaling pathway inhibitor as the biogenic amine signaling pathway inhibitor in the reply filed on April 21, 2022 is acknowledged.
Claims 3, 4, 6, 7, 8, 9, 10, 11, 12, 13, 18, and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 21, 2022. 
Claims 1-13 and 16-22 are pending in the application. Claims 3, 4, 6, 7, 8, 9, 10, 11, 12, 13, 18, and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species. Claims 1, 2, 5, 16, 17, 19-20 and 22 will presently be examined to the extent they read on the elected subject matter of record.
Priority
This application is a National Stage Entry of PCT/GB2018/051770 filed June 25, 2018, which claims priority to United Kingdom Foreign Application No. 1710057.9 filed June 23, 2017. 
Information Disclosure Statement
Receipt of Information Disclosure Statements filed December 20, 2019 and April 21, 2022 is acknowledged.
Sequence Listing
	The Sequence Listing has been accepted and approved.
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. The hyperlink in on page 30, line 34.

Claim Objections
Claim 5 is objected to because of the following informalities: 1)  missing comma in line 3 between “a Globodera spp nematode” and “a migratory” and 2) the second recitation of “nematode” is misspelled in line 7.  It is currently spelled “spiral namatode”. 
Claims 11-13 are objected to because of the following informalities: in each of these claims applicants have single spaced the description/definition of the compound structures. The lines of text should be 1.5 or double spaced as per MPEP 608.01 (m). 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5, 16, 17, 19-20 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The factors considered in the Written Description requirement are (1) level of skill and knowledge in the art, (2) partial structure, (3) physical and/or chemical properties, (4) functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the (5) method of making the claimed invention.
While all of the factors have been considered, only those required for a prima facie case are set forth below.
The claims are drawn to: a method of inhibiting or preventing damage to plants or seeds by a PPN (Plant Parasitic Nematode) the method comprising: applying an effective amount of a biogenic amine signaling pathway inhibitor to a plant or a seed (independent claim 1), wherein the biogenic amine signaling pathway inhibitor is a serotonin signaling pathway inhibitor (dependent claim 2). Seeds coated with a composition comprising a biogenic amine signaling pathway inhibitor (independent claim 16), and a plant or seed that is genetically modified to produce a biogenic amine signaling pathway inhibitor (independent claim 17).
Let the Examiner be clear: Applicant does not have sufficient written description for every biogenic amine signaling pathway inhibitor and every serotonin signaling pathway inhibitor. 
Vas-Cath Inc. V. Mahurka, 19 USPQ2d 1111, states that applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention, for purposes of the written description inquiry, is whatever is now claimed (see page 1117).  A review of the language of the claim indicates that these claims are drawn to a genus of biogenic amine signaling pathway inhibitor and serotonin signaling pathway inhibitor, i.e., every biogenic amine signaling pathway inhibitor and serotonin signaling pathway inhibitor.
The disclosure of a single disclosed species may provide an adequate written description of a genus when the species disclosed is representative of the genus. The present claim encompasses any and all biogenic amine signaling pathway inhibitor and serotonin signaling pathway inhibitor. There is substantial variability among the species of biogenic amine signaling pathway inhibitor and serotonin signaling pathway inhibitor encompassed within the scope of the claims. 
Defining the biogenic amine signaling pathway inhibitor and serotonin signaling pathway inhibitor in functional terms would not suffice in the absence of a disclosure of structural features or elements of the biogenic amine signaling pathway inhibitor and serotonin signaling pathway inhibitor that would have the stated function. Applicant is describing what the biogenic amine signaling pathway inhibitor and serotonin signaling pathway inhibitor do rather than what it is. Describing a compound by its functions will not substitute for written description of the structure of the compound. The invention should be explained in such a way as to describe what the invention is, not what the invention does. Describing the function of a compound fails to distinguish the compound from other molecules or agents that can perform the same functions.
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus.  Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  Consequently, the Examiner notes that the claimed invention which is drawn to a genus of biogenic amine signaling pathway inhibitor and serotonin signaling pathway inhibitor may be adequately described if there is a (1) sufficient description of a representative number of species, or (2) by disclosure of relevant, identifying characteristics sufficient to describe the claimed invention in such full, clear, concise and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention.  Here, the specification discloses that reserpine, methiothepin and 4-chloro-DL-phenylalanine methyl ester hydrochloride can be the biogenic amine signaling pathway inhibitor and serotonin signaling pathway inhibitor (page 22, Example 1; Fig. 1, Fig. 8; page 26, see the examples). Since the claimed genus encompasses biogenic amine signaling pathway inhibitor and serotonin signaling pathway inhibitor yet to be discovered, the disclosed structural features does not constitute a substantial portion of the claimed genus. 
Weighing all the factors, the breadth of the claims reading on biogenic amine signaling pathway inhibitors and serotonin signaling pathway inhibitors yet to be discovered, the lack of correlation between structure and function of the biogenic amine signaling pathway inhibitors and serotonin signaling pathway inhibitors, level of knowledge and skill in the art, one of ordinary skill in the art would not recognize from the disclosure that the applicant was in possession of the genus of basic substances.  
The written description requirement is not satisfied.

Claims 1, 2, 5 and 19 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for “inhibiting damage”, does not reasonably provide enablement for “preventing damage”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The instant claims 1, 2, 5 and 19 are drawn to a method for inhibiting or preventing damage to plants or seeds by PPN (Plant Parasitic Nematode) the method comprising applying an effective amount of a biogenic amine signaling pathway inhibitor to a plant or a seed.
Applicant is not enabled for "preventing damage" because "preventing" includes “total prevention”. The instant specification fails to provide information that would allow the skilled artisan to practice the instant invention.  Applicant’s data indicates a control of nematode, not total prevention as claimed, see page 22, Results, Figs. 1A and 1B; Fig. 8; and page 26, lines 18-28; Figs. 5A and 5B.
Attention is directed to In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdAPls 1986) at 547 the court recited eight factors:
(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill; 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
The Breadth of the claims and the Nature of the invention:  The instant invention pertains to a method for a method for inhibiting or preventing damage to plants or seeds by PPN (Plant Parasitic Nematode) the method comprising applying an effective amount of a biogenic amine signaling pathway inhibitor to a plant or a seed.
State of the prior art:  The skilled artisan would view that prevention would include the total prevention of damage by pests, which is unlikely. The prior art, the Srivastava Publication (2008, Biogenotology) disclose that reserpine largely known as an antipsychotic-antihypertensive drug, can extend C. elegans lifespan. Chronic reserpine treatment from embryo stage and young adults extends the C. elegans lifespan. Reserpine treatment makes the worms highly thermotolerant. Thus, in addition to its known function, reserpine is able to provide stress tolerance and lifespan extension in C. elegans (page 309, Abstract). Based on this prior art, if reserpine, as indicated in claim 11, is a biogenic amine signaling pathway inhibitor, confers stress tolerance and lifespan extension in the nematode C. elegans, then it would not inhibit damage caused by a nematode.  
Relative skill of those in the art:  The relative level of skill possessed by one of ordinary skill in the art of agrochemical research and synthesis is relatively high, as a majority of lead investigators directing scientific research and development in this particular technological area possess an Ph.D. in a scientific discipline such as organic synthetic chemistry, polymer chemistry, biochemistry, pharmacology, biology or the like. 
Predictability or lack thereof in the art:  The skilled artisan would view that total prevention of damage caused by plant parasitic nematodes, is highly unpredictable. The inhibition of a damage caused by plant parasitic nematode is more predictable as indicated by Applicant’s data indicates a control of nematode, not total prevention as claimed, see page 22, Results, Figs. 1A and 1B; Fig. 8; and page 26, lines 18-28; Figs. 5A and 5B and the state of the prior art. 
	The amount of direction provided by the inventor and Existence of working examples:  In the instant case, Applicant provides working examples on page 22, Results and Figs. 1A and 1B directed to the use of reserpine, Fig. 8; directed to the use of methiothepin and page 26, lines 18-28; Figs. 5A and 5B directed to the use of 4-chloro-DL-phenylalanine methyl ester hydrochloride. The examples indicate control in the damage caused by the tested nematodes by 3 biogenic amine signaling pathway inhibitors, not control by every biogenic amine signaling pathway inhibitor, as claimed. The examples do not indicate total prevention of damage.  
	Therefore, in view of the Wands factors, e.g., the state of the prior art, limited working examples, and the predictability of the art discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to test the method in the instant claim as to whether prevention of damage by pests would be likely with an assurance of success.

In view of the scope of enablement rejection, claims 1, 2, 5 and 19 are being further examined herein below as a method for inhibiting damage to plants or seeds by PPN (Plant Parasitic Nematode) the method comprising applying an effective amount of a biogenic amine signaling pathway inhibitor to a plant or a seed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5, line 4 recites ‘a stubby root nematode (Paratrichodorus or Trichodorus)’. It cannot be determined if the stubby root nematode is only directed to the species claimed in the parentheses or all ‘stubby root nematodes’. 
Claim 5, lines 4 and 5 recite ‘a dagger nematode (Xiphinema)’. It cannot be determined if the dagger nematode is only directed to the species claimed in the parentheses or all ‘dagger nematodes’.
Claim 5, line 5 recites ‘a needle nematode (Longidorus or Paralongidorus)’. It cannot be determined if the needle nematode is only directed to the species claimed in the parentheses or all ‘needle nematodes’.
Claim 5, lines 5 and 6 recite ‘a ring nematode (Criconemella or Macroposthhonia)’. It cannot be determined if the ring nematode is only directed to the species claimed in the parentheses or all ‘ring nematodes’.
Claim 5, line 6 recites ‘a stunt nematode (Tylenchorhynchus or Merlinius)’. It cannot be determined if the stunt nematode is only directed to the species claimed in the parentheses or all ‘stunt nematodes’.
Claim 5, lines 6 and 7 recite ‘a pin nematode (Paratylenchus)’. It cannot be determined if the pin nematode is only directed to the species claimed in the parentheses or all ‘pin nematodes’.
Claim 5, lines 7 and 8 recite ‘a spiral nematode (Helicotylenchus, Rotylenchus and Scutellonema)’. It cannot be determined if the spiral nematode is only directed to the species claimed in the parentheses or all ‘spiral nematodes’.
To overcome the rejections Applicant should clarify the limits of the species in the parentheses. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5, 16, 17, 19-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Komuniecki et al. (US 2017/0311599) in view of Komuniecki Publication (2004, Molecular & Biochemical Parasitology).  Komuniecki et al. cited by Applicant on the IDS filed 12/20/2019. 
Applicant’s Invention
Applicant claims a method of inhibiting or preventing damage to plants or seeds by a PPN (Plant Parasitic Nematode) the method comprising: applying an effective amount of a biogenic amine signaling pathway inhibitor to a plant or a seed. Applicant claims the biogenic amine signaling pathway inhibitor is a serotonin signaling pathway inhibitor. 

Determination of the scope of the content of the prior art
(MPEP 2141.01)
Regarding claim 1, Komuniecki et al. teach a method of treating nematode infection in a living host, the method comprising administering to the host an effective amount of one or more compounds in the family of compounds encompasses by Formula I (page 2, paragraph 15). Komuniecki et al. teach the host is a soy bean plant or a corn plant (page 3, paragraph 18). 
Regarding claim 5, Komuniecki et al. teach in certain embodiments, the nematode is from a genus selected from the group consisting of: Criconemella, Globodera, Helicotylenchus, Meloidogyne, Pratylenchus, Rotylenchus, and Tylenchus (page 3 paragraph 18; page 10, paragraph 91).
Regarding claims 16 and 17, Komuniecki et al. teach plant seeds comprising a compound encompassed by Formula I, or a salt, stereoisomer, racemate, hydrate, solvate, polymorph, or prodrug thereof. In certain embodiments, the compound comprises Formula II. In certain embodiments, the compound is compound CD3-718, compound CD3-664, compound CD4, compound CD3-719, compound CD3-980, or compound CD3-984. Komuniecki et al. also teach a method of producing plant seeds, the method comprising soaking plant seeds in a composition comprising a compound encompassed by Formula I, or a salt, stereoisomer, racemate, hydrate, solvate, polymorph, or prodrug thereof; and packaging the soaked plant seeds (page 3, paragraph 26; page 4, paragraph 27; page 10, paragraph 94).
Regarding claims 19, 20, and 22, Komuniecki et al. teach monoamines such as 5-HT (Serotonin) and tyramine (TA) paralyze both free-living and parasitic nematodes when applied exogenously. Serotonergic agonists have been used to clear Haemonchus contortus infections in vivo (pages 11-12, paragraph 106).
Komuniecki et al. teach locomotory paralysis is the preferred endpoint of most nematicides. Serotonin (5-HT) rapidly paralyzes both free-living and parasitic nematodes, including the economically significant plant parasites Heterodera glycines (soybean cyst nematode) and Meloidogyne incognita (Southern root-knot nematode). The key 5-HT receptor responsible for this paralysis has been identified and localized. 5-HT itself would not make a good nematicide for a variety of reasons, but it is useful for developing compounds with favorable nematicidal properties (page 11, paragraph 100). 
Komuniecki et al. teach the monoamines 5-HT, DA, and TA each dramatically inhibit locomotion in C. elegans when applied exogenously at concentrations high enough to overcome the permeability barrier of the nematode cuticle, ultimately resulting in paralysis. Using the C. elegans model, the receptors involved in monoamine-dependent locomotory inhibition have been identified and localized. The key receptors involved in 5-HT, DA, and TA inhibition each function at a different level in the locomotory circuit with 5-HT-dependent paralysis requiring the expression of the Gαo-coupled, 5-HT1-like receptor, SER-4, and the 5-HT-gated Cl- channel, MOD-1, in a limited number of interneurons, including the two AIBs (page 13, paragraph 121).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
Komuniecki et al. do not specifically disclose the compound is a biogenic amine signaling pathway inhibitor, the biogenic amine signaling pathway inhibitor is a serotonin signaling pathway inhibitor, or the biogenic amine is serotonin, dopamine, octopamine and/or tyramine.  It is for this reason the Komuniecki Publication is added as a secondary reference. 
The Komuniecki Publication teaches the biogenic amines, serotonin, octopamine, tyramine and dopamine regulate many essential processes in parasitic nematodes, such as pharyngeal pumping, muscle contraction, and egg laying. The Komuniecki Publication teaches this review is designed to summarize our knowledge of nematode biogenic amine signaling and preliminarily identifying some of the key receptors involved in the regulation of biogenic amine-dependent behaviors through an analysis of the free-living nematode, Caenorhabditis elegans (page 1, Abstract).
Finding a prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teachings of Komuniecki et al. and the Komuniecki Publication and know the compounds taught by Komuniecki et al. are biogenic amine signaling pathway inhibitors and a serotonin signaling pathway inhibitors. Komuniecki et al. teach a method of treating nematode infection in a living host, the method comprising administering to the host an effective amount of one or more compounds in the family of compounds encompasses by Formula I. Komuniecki et al. teach the host is a soy bean plant or a corn plant. Komuniecki et al. teach the monoamines 5-HT (serotonin), DA (dopamine), and TA (tyramine) each dramatically inhibit locomotion in C. elegans when applied exogenously at concentrations high enough to overcome the permeability barrier of the nematode cuticle, ultimately resulting in paralysis. Using the C. elegans model, the receptors involved in monoamine-dependent locomotory inhibition have been identified and localized. One of ordinary skill in the art would have been motivated to use the compounds of Formula I because these compounds were screened to see if they inhibit the receptors involved in monoamine-dependent locomotory inhibition. Since Komuniecki et al. teach the key receptors involved in 5-HT (serotonin), DA (dopamine), and TA (tyramine) inhibition function at a different level in the locomotory circuit with 5-HT-dependent paralysis (serotonin-dependent) requiring the expression of the Gαo-coupled, 5-HT1-like receptor, SER-4, and the 5-HT-gated Cl- channel, MOD-1, in a limited number of interneurons, including the two AIBs, it would have been obvious to one of ordinary skill in the art that these compounds are serotonin signaling pathway inhibitors. Likewise, since serotonin, dopamine, and tyramine are biogenic amines, as evidenced by the Komuniecki Publication, one of ordinary skill in the art would find it obvious that the key receptors involved in 5-HT (serotonin), DA (dopamine), and TA (tyramine) inhibition function at a different level in the locomotory circuit with 5-HT-dependent paralysis (serotonin-dependent), are also biogenic amine signaling pathway inhibitors, without evidence to the contrary.  
Regarding the biogenic amines being serotonin, dopamine, octopamine and/or tyramine, Komuniecki et al. teach the monoamines 5-HT (serotonin), DA (dopamine), and TA (tyramine) each dramatically inhibit locomotion in C. elegans when applied exogenously at concentrations high enough to overcome the permeability barrier of the nematode cuticle, ultimately resulting in paralysis. Komuniecki et al. teach the key receptors involved in 5-HT (serotonin), DA (dopamine), and TA (tyramine) inhibition function at a different level in the locomotory circuit with 5-HT-dependent paralysis (serotonin-dependent) requiring the expression of the Gαo-coupled, 5-HT1-like receptor, SER-4, and the 5-HT-gated Cl- channel, MOD-1, in a limited number of interneurons, including the two AIBs. As evidenced by the Komuniecki Publication, serotonin, dopamine, and tyramine are biogenic amines. As such, it would have been obvious to one of ordinary skill in the art that the claimed compounds are biogenic amines. 
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andriae M Holt whose telephone number is (571)272-9328. The examiner can normally be reached Monday-Friday, 8:00 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRIAE M HOLT/Examiner, Art Unit 1616                                                                                                                                                                                                        

/ERIN E HIRT/Primary Examiner, Art Unit 1616